Sir, it is with great
pleasure that I congratulate you on your election as
President of the fifty-ninth session of the General
Assembly.
We are living in trying and turbulent times. As we
meet, the world continues to be haunted by the spectre
of terrorism, as most recently evidenced in Russia and
Iraq. The victims are, as always, the innocent. The
objective is global instability and insecurity, leading to
increased intolerance and social regression. The
hideousness of the means employed by terrorists
exposes them for what they are. No just political cause
can be served by such acts.
The war against terrorism is a struggle against
barbarism. The perpetrators of terror must be rooted
out and their bases and networks destroyed. This war is
inherently a campaign in support of the values of the
48

United Nations — the values that we all seek to
foster — and it is in response to a threat that has
serious implications for all of the Member States of our
Organization. Our challenge is actively to defend
freedom against the forces of tyranny to affect the
conditions that help create the spectre of terrorism.
If anyone thought the threats to global security
that provided the impetus for looking at serious
reforms of the United Nations system had receded,
then surely the recent terrorist outrage in southern
Russia gives pause for reflection. The great challenges
in Afghanistan and Iraq, as well as in parts of Africa,
and the considerable work still remaining to achieve
the Millennium Development Goals testify to the fact
that the need for change has not passed. On the
contrary.
The High-level Panel will soon submit its report,
and next year a summit is planned for the sixtieth
anniversary of the United Nations and the fifth year
after the Millennium Summit. Iceland believes that we
now have a historic opportunity to undertake
meaningful and long-awaited reform. This would in no
small way be a reinforcement of the idea of
multilateralism and, if genuine and far-sighted, will
equip the United Nations to deal more effectively with
threats to global security.
It will be our weighty responsibility here next
year to hammer out decisions on reform. We will have
the opportunity to make changes that will equip the
multilateral system to be more effective in preventing
conflict, in resolving conflict where it occurs and in
post-conflict peace-building.
We can of course choose to do nothing. We can
linger complacently in the inertia of the status quo. The
consequence would, however, be that the United
Nations would become less and less capable of facing
these common challenges to our security.
In particular, we must grasp the chance to make
the Security Council itself more representative, while
increasing its efficiency and effectiveness. The
discussions of many years on increasing the number of
non-permanent and permanent seats must reach a
conclusion. It is time that certain countries that have
long made a considerable contribution to the work of
the United Nations be given permanent seats on the
Security Council. I am referring in particular to
Germany, India, Japan and Brazil. But it is no less
important to ensure that Africa also be given a
permanent seat on the Council.
Smaller States make up the vast majority of
United Nations Members. Ensuring that smaller States
are adequately represented in the various organs of the
United Nations is not only a matter of paying due
regard to the principles of sovereignty; it is also a
practical matter of ensuring that the particular
challenges faced by smaller States — both island States
and others — are taken into account in the multilateral
system. Iceland knows the problems related to being
far away from potential markets. We know well the
struggle of small economies to diversify, and we have
direct experience of the vulnerability of small countries
to external economic shocks and natural disasters. I
would like to take this opportunity to extend our
sympathy to all those Caribbean States that have
suffered so much in the recent hurricanes. My
Government is considering ways in which it could
contribute to disaster relief or reconstruction.
Just as it is fundamental to the legitimacy of the
Security Council that there be fair representation of the
various regions of the world, it is also important that
the many smaller States feel that their issues are
understood and taken into account. In that context, I
would like to refer to the previously announced
candidacy of my country, Iceland, for a non-permanent
seat on the Security Council for the period 2009-2010,
which was already endorsed in 1998 by the Nordic
States — Denmark, Finland, Norway and Sweden —
within the Group of Western European and other
States.
Smaller States make a valuable contribution to
running the multilateral system. Smaller States provide
some of the most innovative thinking on approaches to
the challenges we face and — in per capita terms and
often in absolute terms — are some of the most
generous contributors.
An issue of key concern to small island States,
but also to the world at large, is sustainable use of the
world’s resources. As Iceland completed its term as a
member of the Commission on Sustainable
Development (CSD), my Government was very pleased
to see the organizational changes in the working
methods of the CSD implemented at its twelfth session,
in April. My Government looks forward to continuing
its active participation in the future work of the CSD to
achieve and promote the sustainable development of
49

the world’s resources. Iceland will also continue to
work on alternative energy resources, particularly the
possibilities of hydrogen as a clean-energy provider.
Iceland is committed to attaining the Millennium
Development Goals as they are set out in the
Millennium Declaration. My Government will
participate actively in the preparations for the major
summit in 2005. It is clear that the international
community must speed up its efforts in order to
achieve, before 2015, the goals set by the Millennium
Summit. We regard the 2005 summit to be one of the
important milestones on the way to attaining them.
I now turn to questions concerning particular
regions. Iceland warmly welcomes the New
Partnership for Africa’s Development (NEPAD)
initiative and its aim of ensuring democracy, human
rights, good governance and sound economic
management. The efforts of African countries in the
management and resolution of conflicts in their own
region and the establishment of a Peace and Security
Council within the African Union are ground-breaking
developments, as are the African mediation in a
number of conflicts and the efforts of the African
Union and African regional organizations to develop
their capabilities for peace-supporting operations.
Sub-Saharan Africa continues to be the focus of
Icelandic bilateral development cooperation, and we
will continue to increase our contribution to and
involvement in multilateral development cooperation.
Iceland welcomes the recent understanding
among members of the World Trade Organization on a
framework for the continuation of the Doha
development round of negotiations on trade
liberalization. The multilateral trading system is a
proven vehicle for promoting economic development
and growth, and it is central to the future prosperity of
our nations. It is noteworthy that particular attention is
paid to the needs of the least developed countries. It is
important that they fully reap the benefits that the
multilateral trading system has to offer. Iceland
believes that the framework will give the negotiators in
Geneva a new platform for the prompt conclusion of
the Doha round. We want to do our part in making sure
that globalization benefits all countries, not least
through targeted development cooperation. In an effort
to assist African countries in making the most of the
Doha round, Iceland is participating, together with the
other Nordic countries, in the Nordic Africa initiative.
Security Council resolution 1546 (2004),
unanimously adopted on 6 June, provided for the
restoration of sovereignty in Iraq. The resolution
assigns the United Nations a leading role in helping to
build a legitimate representative Government and
democratic institutions. It also demonstrated the will of
the Council — and indeed of the rest of the
international community — to resolve past differences
and to give first priority to the political and economic
reconstruction of Iraq. My Government remains
prepared to lend its support to the difficult work ahead
in Iraq. In Iraq, as elsewhere, Iceland would like to
emphasize the importance of ensuring the safety of
United Nations missions.
Afghanistan will continue to occupy our attention
in the coming months. The United Nations has done
valuable work in registering some 10 million voters.
The presidential elections on 9 October in Afghanistan
will be an important milestone in the process of
rebuilding the country. We must maintain an ongoing
commitment to Afghanistan, where serious challenges
to the rebuilding of the country continue to be faced.
Iceland has demonstrated its support and has assumed
the leading role in running the Kabul international
airport, under the auspices of the NATO-led
International Security Assistance Force.
An area of continuing concern is, of course, the
Middle East. The Icelandic Government continues to
call on Israel and the Palestinian Authority to resume
negotiations on a political settlement. The road map
sets out a realistic way to achieve a two-State solution.
Iceland fully supports the efforts of the Quartet. We
urge the Quartet and all other well-intentioned parties
to continue to focus on this issue.
At the beginning of my remarks, I concentrated
on terrorism. Terrorism is an assault on human rights. I
would like to express strong support for the initiative
of the Secretary-General urging Member States to
ratify all those conventions that concern protection of
the rights of the ordinary citizen.
In conducting the war against terrorism, we must
protect the human rights that terrorists themselves
flout. We must be sure that human rights and
humanitarian law are not sacrificed. Here, I would like
to refer to the key role played by the International
Committee of the Red Cross — and by the entire Red
Cross and Red Crescent movement — in monitoring
the implementation of the Geneva Conventions, and at
50

the same time to express my appreciation for that
work.
During this session of the General Assembly,
Iceland will continue to work to advance the issue of
human rights. In that context, we look forward to
marking the twenty-fifth anniversary of the entry into
force of the Convention on the Elimination of All
Forms of Discrimination against Women, and we urge
those States that are not parties to accede to the
Convention. Iceland will also continue to work with
others to uproot racism and religious intolerance as a
major way to prevent conflict and create a secure
human environment.
Iceland is totally committed to the multilateral
system, of which the United Nations is the fulcrum.
Without an effective multilateral system, conflict and
its causes will be much more difficult to address. But,
in order to be effective, the system needs change. The
Government of Iceland sincerely hopes that we can
bring about necessary change during the next year, and
we look forward to working with all Member States to
that end.